Denied and Opinion Filed October 29, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-01061-CV


    IN RE K&L AUTO CRUSHERS, LLC AND THOMAS GOTHARD, JR., Relators


                    Original Proceeding from the 160th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-18-07502


                              MEMORANDUM OPINION
                    Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Pedersen, III
          Before the Court is relators’ petition for writ of mandamus in which they contend the

trial court abused its discretion by denying their motion to compel production of documents and

their motion for partial reconsideration regarding certain requests included in the motion to

compel. Entitlement to mandamus relief requires relators to show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the

petition and the mandamus record, we conclude relators have not shown they are entitled to the

relief requested.

       Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)
(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Bill Pedersen, III//
                                                     BILL PEDERSEN, III
                                                     JUSTICE


191061f.p05